Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT

                                   No. 04-15-00678-CV

                      In the Interest of N.M., X.T., and A.T., Children

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-02354
                    Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

       In accordance with this court’s memorandum opinion of this date, the trial court’s
termination order is AFFIRMED.

      SIGNED April 13, 2016.


                                              _____________________________
                                              Karen Angelini, Justice